                                                               United States Bankruptcy Court
                                                                             District of Arizona
            Michael Constantinescu
 In re      Marie C Constantinescu                                                                                 Case No.   2:20-bk-03392
                                                                                       Debtor(s)                   Chapter    13



                              Declaration of Evidence of Employers' Payments Within 60 Days

                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor,        Michael Constantinescu                    , declares the foregoing to be true and correct under penalty of perjury.



                        Attached hereto are copies of all payment advices, pay stubs or other evidence of payment received by
                        the debtor from any employer within 60 days prior to the filing of the petition;

                        Debtor has received no payment advices, pay stubs or other evidence of payment from any employer
                        within 60 days prior to the filing of the petition; or

                        Debtor has received the following payments from employers within 60 days prior to the filing of the
                        petition:     .

            Debtor, Marie C Constantinescu                           , declares the foregoing to be true and correct under penalty of perjury.


 Date March 29, 2020                                                       Signature   /s/ Michael Constantinescu
                                                                                       Michael Constantinescu
                                                                                       Debtor


 Date March 29, 2020                                                       Signature   /s/ Marie C Constantinescu
                                                                                       Marie C Constantinescu
                                                                                       Joint Debtor

If attaching pay stubs or other payment advices, it is your responsibility to redact (black out) any social security numbers,
names of minor children, dates of birth or financial account numbers before attaching them to this document.




Local Form 1007-2 (08/18)                                                          Declaration of Evidence of Payments                             Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case 2:20-bk-03392-DPC                              Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                           Desc
                                                                Main Document    Page 1 of 13
                 CO.     FILE      DEPT.    CLOCK     VCHR. NO.
                 YSC    772347                        0000146909       1
                                                                                           Earnings Statement
                                                             10159-0002
                                                                                           Period Beginning:        03/08/2020
                                                                                           Period Ending:           03/21/2020
                 T-MOBILE       USA, INC.                                                  Pay Date:                03/27/2020
                 12920 SE 38TH STREET            BELLEVUE,         WA 98006


                 Taxable Marital Status:   Married                                             MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                        15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 2.7%
                                                                                               GOODYEAR AZ 85338




                         rate     salary/hours    this period              year to date                                     this period      year to date
Regular            1796 95          56 00            1 257 86                10 311 04     Rsu Vesting                                            1 891 60
Com Oth Curnt                                        2 067 66                 5 694 52
                                                                                           Net Pay                     $2 362 29
Imputed Auto                                           456 48                   456 48
                                                                                           1ST CHECKING                 -400 00                   2 800 00
Ltderpaid                                                5 56                    38 92
                                                                                           3RD CHECKING               -1 962 29                   7 763 72
Not Wkd Paid       22 4619           8 00              179 70                   179 70
Pto                22 4619          16 00              359 39                 1 052 51     Net Check                           $0 00
Floating Hol                                                                    179 70
Holiday                                                                         513 42
                                                                                             Excluded from federal taxable wages
Rsu Vesting                                                                   2 931 98
                Gross Pay                         $4 326 65                  21 358 27
                                                                                             Your federal taxable wages this period are
                                                                                             $3 587 99
                Statutory
                                                                                           Other Benefits and
                Federal Income Tax                    -300    91              1 542 98
                                                                                                                          this period        total to date
                Social Security Tax                   -239    34              1 121 79
                                                                                           G T L                               1 72                     12 04
                Medicare Tax                           -55    97                262 35
                                                                                           Tot Work Hours                     56 00                    472 00
                AZ State Income Tax                    -96    92                454 63
                                                                                           Pto Accrual                                                5 85
                                                                                           Pto Balance                                               18 40
                Dcap                                  -192    30*             1 346   10
                                                                                           Your Ytd 401K                                          1 255 18
                Dplife                                  -0    72                  5   04
                Eelife                                  -4    17                 29   19
                Hcap                                  -103    84*               726   88   QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
                Health Plan                           -172    00*             1 204   00
                Imputed Auto                          -456    48                456   48   BASIS OF PAY: SALARY
                Ltderpaid                               -5    56                 38   92
                Splife                                  -2    25                 15   75
                401(K)                                -270    52*             1 255   18
                401K Loan #1                           -63    38                443   66

                                                                                                                                                 2000 A DP, LLC




                                                                                           Advice number:                 00000146909
                                                                                           Pay date:                      03/27/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                        WA 98006

                 Deposited      to the account of                                          account number       transit     ABA                       amount
                 MICHAEL        CONSTANTINESCU                                             xxxxxxxx8540          xxxx xxxx                       $1 962 29
                                                                                           xxxxxx0313            xxxx xxxx                         $400 00




                                                                                                     NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                      Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                      Desc
                                                      Main Document    Page 2 of 13
                 CO.     FILE      DEPT.    CLOCK     VCHR. NO.
                 YSC    772347                        0000123776      1
                                                                                          Earnings Statement
                                                             9971-0002
                                                                                          Period Beginning:        02/23/2020
                                                                                          Period Ending:           03/07/2020
                 T-MOBILE       USA, INC.                                                 Pay Date:                03/13/2020
                 12920 SE 38TH STREET            BELLEVUE,        WA 98006


                 Taxable Marital Status:   Married                                            MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                       15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 2.7%
                                                                                              GOODYEAR AZ 85338




                         rate     salary/hours    this period             year to date                                     this period      year to date
Regular            1796 95          80 00            1 796 95                9 053   18   3RD CHECKING                    -572 14                5 801 43
Ltderpaid                                                5 56                   33   36
                                                                                          Net Check                           $0 00
Com Oth Curnt                                                                3 626   86
Floating Hol                                                                   179   70
Holiday                                                                        513   42     Excluded from federal taxable wages
Pto                                                                            693   12
Rsu Vesting                                                                  2 931   98     Your federal taxable wages this period are
                Gross Pay                         $1 802 51                 17 031   62     $1 208 58

                                                                                          Other Benefits and
                Statutory                                                                                                this period        total to date
                Federal Income Tax                     -25   47              1 242   07   G T L                               1 72                     10 32
                Social Security Tax                    -82   83                882   45   Tot Work Hours                     80 00                    416 00
                Medicare Tax                           -19   38                206   38
                                                                                          Pto Accrual                                                   5 85
                AZ State Income Tax                    -32   68                357   71
                                                                                          Pto Balance                                                  28 55
                                                                                          Your Ytd 401K                                               984 66
                Dcap                                  -192   30*             1 153   80
                Dplife                                  -0   72                  4   32
                                                                                          QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
                Eelife                                  -4   17                 25   02
                Hcap                                  -103   84*               623   04
                                                                                          BASIS OF PAY: SALARY
                Health Plan                           -172   00*             1 032   00
                Ltderpaid                               -5   56                 33   36
                Splife                                  -2   25                 13   50
                401(K)                                -125   79*               984   66
                401K Loan #1                           -63   38                380   28
                Rsu Vesting                                                  1 891   60

                Net Pay                               $972 14
                1ST CHECKING                          -400 00                2 400 00
                                                                                                                                                2000 A DP, LLC




                                                                                          Advice number:                 00000123776
                                                                                          Pay date:                      03/13/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                       WA 98006

                 Deposited      to the account of                                         account number       transit     ABA                       amount
                 MICHAEL        CONSTANTINESCU                                            xxxxxxxx8540          xxxx xxxx                           $572 14
                                                                                          xxxxxx0313            xxxx xxxx                           $400 00




                                                                                                    NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                      Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                     Desc
                                                      Main Document    Page 3 of 13
                 CO.     FILE      DEPT.     CLOCK    VCHR. NO.
                 YSC    772347                        0000104126       1
                                                                                           Earnings Statement
                                                             10369-0002
                                                                                           Period Beginning:        02/09/2020
                                                                                           Period Ending:           02/22/2020
                 T-MOBILE       USA, INC.                                                  Pay Date:                02/28/2020
                 12920 SE 38TH STREET            BELLEVUE,         WA 98006


                 Taxable Marital Status:   Married                                              MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                         15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 2.7%
                                                                                                GOODYEAR AZ 85338




                         rate     salary/hours    this period              year to date
Regular            1796 95          64 00            1 437 55                 7 256 23
                                                                                           Net Check                           $0 00
Com Oth Curnt                                        1 602 59                 3 626 86
Floating Hol       22 4619            8 00             179 70                   179 70
Ltderpaid                                                5 56                    27 80        Excluded from federal taxable wages
Pto                22 4619            8 00             179 70                   693 12
Holiday                                                                         513 42       Your federal taxable wages this period are
                Gross Pay                         $3 405 10                  12 297 13       $2 698 99

                                                                                           Other Benefits and
                Statutory                                                                                                 this period      total to date
                Federal Income Tax                    -194    23                479   68   G T L                               1 72                    8 60
                Social Security Tax                   -182    20                617   83   Tot Work Hours                     64 00                  336 00
                Medicare Tax                           -42    61                144   49
                                                                                           Pto Accrual                                                 5 85
                AZ State Income Tax                    -72    92                245   87
                                                                                           Pto Balance                                                22 70
                                                                                           Your Ytd 401K                                             858 87
                Dcap                                  -192    30*               961   50
                Dplife                                  -0    72                  3   60
                                                                                           QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
                Eelife                                  -4    17                 20   85
                Hcap                                  -103    84*               519   20
                                                                                           BASIS OF PAY: SALARY
                Health Plan                           -172    00*               860   00
                Ltderpaid                               -5    56                 27   80
                                                                                           YOUR SALARY RATE HAS BEEN CHANGED FROM 1,711.38 TO
                Splife                                  -2    25                 11   25
                                                                                           1,796.95.
                401(K)                                -237    97*               858   87
                401K Loan #1                           -63    38                316   90

                Net Pay                           $2 130 95
                1ST CHECKING                        -400 00                   2 000 00
                3RD CHECKING                      -1 730 95                   5 229 29

                                                                                                                                               2000 A DP, LLC




                                                                                           Advice number:                 00000104126
                                                                                           Pay date:                      02/28/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                        WA 98006

                 Deposited      to the account of                                          account number       transit     ABA                     amount
                 MICHAEL        CONSTANTINESCU                                             xxxxxxxx8540          xxxx xxxx                     $1 730 95
                                                                                           xxxxxx0313            xxxx xxxx                       $400 00




                                                                                                       NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                      Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                    Desc
                                                      Main Document    Page 4 of 13
                 CO.     FILE      DEPT.    CLOCK    VCHR. NO.
                 YSC    772347                       0000112545       1
                                                                                          Earnings Statement
                                                            15368-0002
                                                                                          Period Beginning:       01/26/2020
                                                                                          Period Ending:          02/08/2020
                 T-MOBILE       USA, INC.                                                 Pay Date:               02/25/2020
                 12920 SE 38TH STREET            BELLEVUE,        WA 98006


                 Taxable Marital Status:   Married                                            MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                       15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 0%
                                                                                              GOODYEAR AZ 85338




                         rate     salary/hours    this period             year to date                                    this period      year to date
Rsu Vesting                                           851 22                   851   22   3RD CHECKING                                          5 229 29
Regular                                                                      7 256   23
                                                                                          Net Check                          $0 00
Com Oth Curnt                                                                3 626   86
Floating Hol                                                                   179   70
Holiday                                                                        513   42     Your federal taxable wages this period are $851 22
Ltderpaid                                                                       27   80
                                                                                          Other Benefits and
Pto                                                                            693   12
                                                                                                                        this period        total to date
                Gross Pay                            $851 22                13 148   35
                                                                                          G T L                                                        8 60
                                                                                          Tot Work Hours                                             336 00
                Statutory
                                                                                          Your Ytd 401K                                              858 87
                Federal Income Tax                   -195    64                675   32
                Social Security Tax                   -52    78                670   61
                Medicare Tax                          -12    34                156   83   QUESTIONS?   CONTACT EMPLOYEE CARE AT 1-866-578-6423
                AZ State Income Tax                   -22    98                268   85
                                                                                          BASIS OF PAY: SALARY

                Rsu Vesting                          -567 48                   567   48
                Dcap                                                           961   50
                Dplife                                                           3   60
                Eelife                                                          20   85
                Hcap                                                           519   20
                Health Plan                                                    860   00
                Ltderpaid                                                       27   80
                Splife                                                          11   25
                401(K)                                                         858   87
                401K Loan #1                                                   316   90

                Net Pay                                $0 00
                1ST CHECKING                                                 2 000 00
                                                                                                                                               2000 A DP, LLC




                                                                                          Advice number:                00000112545
                                                                                          Pay date:                     02/25/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                       WA 98006

                 Deposited      to the account of                                         account number      transit     ABA                       amount
                 MICHAEL        CONSTANTINESCU




                                                                                                    NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                     Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                     Desc
                                                     Main Document    Page 5 of 13
                 CO.     FILE      DEPT.    CLOCK     VCHR. NO.
                 YSC    772347                        0000083764      1
                                                                                          Earnings Statement
                                                             9972-0002
                                                                                          Period Beginning:        01/26/2020
                                                                                          Period Ending:           02/08/2020
                 T-MOBILE       USA, INC.                                                 Pay Date:                02/14/2020
                 12920 SE 38TH STREET            BELLEVUE,        WA 98006


                 Taxable Marital Status:   Married                                            MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                       15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 2.7%
                                                                                              GOODYEAR AZ 85338




                         rate     salary/hours    this period             year to date
Regular            1711 38          80 00            1 711 38                5 818   68
                                                                                            Excluded from federal taxable wages
Ltderpaid                                                5 56                   22   24
Com Oth Curnt                                                                2 024   27
                                                                                            Your federal taxable wages this period are
Holiday                                                                        513   42
                                                                                            $1 129 00
Pto                                                                            513   42
                Gross Pay                         $1 716 94                  8 892   03   Other Benefits and
                                                                                                                         this period      total to date
                                                                                          G T L                               1 72                    6 88
                Statutory
                                                                                          Tot Work Hours                     80 00                  272 00
                Federal Income Tax                     -17   52                285   45
                Social Security Tax                    -77   53                435   63   Floatng Hol Bal                                             1        00
                Medicare Tax                           -18   13                101   88   Pto Accrual                                                 5        85
                AZ State Income Tax                    -30   53                172   95   Pto Balance                                                24        85
                                                                                          Your Ytd 401K                                             620        90

                Dcap                                  -192   30*               769   20
                Dplife                                  -0   72                  2   88   QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
                Eelife                                  -4   17                 16   68
                Hcap                                  -103   84*               415   36   BASIS OF PAY: SALARY
                Health Plan                           -172   00*               688   00
                Ltderpaid                               -5   56                 22   24
                Splife                                  -2   25                  9   00
                401(K)                                -119   80*               620   90
                401K Loan #1                           -63   38                253   52

                Net Pay                               $909 21
                1ST CHECKING                          -400 00                1 600 00
                3RD CHECKING                          -509 21                3 498 34

                Net Check                               $0 00

                                                                                                                                              2000 A DP, LLC




                                                                                          Advice number:                 00000083764
                                                                                          Pay date:                      02/14/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                       WA 98006

                 Deposited      to the account of                                         account number       transit     ABA                     amount
                 MICHAEL        CONSTANTINESCU                                            xxxxxxxx8540          xxxx xxxx                         $509 21
                                                                                          xxxxxx0313            xxxx xxxx                         $400 00




                                                                                                    NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                      Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                   Desc
                                                      Main Document    Page 6 of 13
                 CO.     FILE      DEPT.     CLOCK   VCHR. NO.
                 YSC    772347                       0000063970       1
                                                                                          Earnings Statement
                                                            10201-0002
                                                                                          Period Beginning:        01/12/2020
                                                                                          Period Ending:           01/25/2020
                 T-MOBILE       USA, INC.                                                 Pay Date:                01/31/2020
                 12920 SE 38TH STREET            BELLEVUE,        WA 98006


                 Taxable Marital Status:   Married                                            MICHAEL CONSTANTINESCU
                 Exemptions/Allowances:                                                       15781 W APACHE ST
                   Federal:           3
                   AZ:                Tax is 2.7%
                                                                                              GOODYEAR AZ 85338




                         rate     salary/hours    this period             year to date
Regular            1711 38          48 00          1 026 82                  4 107 30
                                                                                            Excluded from federal taxable wages
Com Oth Curnt                                      2 024 27                  2 024 27
Holiday            21 3923            8 00           171 14                    513 42
                                                                                            Your federal taxable wages this period are
Ltderpaid                                              5 56                     16 68
                                                                                            $3 011 57
Pto                21 3923          24 00            513 42                    513 42
                Gross Pay                         $3 741 21                  7 175 09     Other Benefits and
                                                                                                                         this period      total to date
                                                                                          G T L                               1 72                    5 16
                Statutory
                                                                                          Tot Work Hours                     48 00                  192 00
                Federal Income Tax                   -231    74                267   93
                Social Security Tax                  -203    04                358   10   Floatng Hol Bal                                             1        00
                Medicare Tax                          -47    48                 83   75   Pto Accrual                                                 5        85
                AZ State Income Tax                   -81    36                142   42   Pto Balance                                                19        00
                                                                                          Your Ytd 401K                                             501        10

                Dcap                                 -192    30*               576   90
                Dplife                                 -0    72                  2   16   QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
                Eelife                                 -4    17                 12   51
                Hcap                                 -103    84*               311   52   BASIS OF PAY: SALARY
                Health Plan                          -172    00*               516   00
                Ltderpaid                              -5    56                 16   68
                Splife                                 -2    25                  6   75
                401(K)                               -261    50*               501   10
                401K Loan #1                          -63    38                190   14

                Net Pay                           $2 371 87
                1ST CHECKING                        -400 00                  1 200 00
                3RD CHECKING                      -1 971 87                  2 989 13

                Net Check                              $0 00

                                                                                                                                              2000 A DP, LLC




                                                                                          Advice number:                 00000063970
                                                                                          Pay date:                      01/31/2020
                 T-MOBILE USA INC
                 12920 SE 38TH STREET BELLEVUE                       WA 98006

                 Deposited      to the account of                                         account number       transit     ABA                     amount
                 MICHAEL        CONSTANTINESCU                                            xxxxxxxx8540          xxxx xxxx                     $1 971 87
                                                                                          xxxxxx0313            xxxx xxxx                       $400 00




                                                                                                    NON-NEGOTIABLE

          Case 2:20-bk-03392-DPC                     Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                    Desc
                                                     Main Document    Page 7 of 13
                CO.     FILE      DEPT.    CLOCK    VCHR. NO.
                YSC    772347                       0000043767       1
                                                                                         Earnings Statement
                                                           10020-0002
                                                                                         Period Beginning:        12/29/2019
                                                                                         Period Ending:           01/11/2020
                T-MOBILE       USA, INC.                                                 Pay Date:                01/17/2020
                12920 SE 38TH STREET            BELLEVUE,        WA 98006


                Taxable Marital Status:   Married                                            MICHAEL CONSTANTINESCU
                Exemptions/Allowances:                                                       15781 W APACHE ST
                  Federal:           3
                  AZ:                Tax is 2.7%
                                                                                             GOODYEAR AZ 85338




                        rate     salary/hours    this period             year to date
Regular           1711 38          72 00          1 540     24              3 080   48     Your federal taxable wages this period are
Holiday           21 3923           8 00            171     14                342   28     $1 129 00
Ltderpaid                                             5     56                 11   12
                                                                                         Other Benefits and
               Gross Pay                         $1 716     94              3 433   88
                                                                                                                        this period      total to date
                                                                                         G T L                               1 72                    3 44
               Statutory                                                                 Tot Work Hours                     72 00                  144 00
               Federal Income Tax                    -17    52                 36   19
                                                                                         Floatng Hol Bal                                             1        00
               Social Security Tax                   -77    53                155   06
                                                                                         Pto Accrual                                                 5        85
               Medicare Tax                          -18    14                 36   27
                                                                                         Pto Balance                                                37        15
               AZ State Income Tax                   -30    53                 61   06
                                                                                         Your Ytd 401K                                             239        60

               Dcap                                 -192    30*               384   60
                                                                                         QUESTIONS?     CONTACT EMPLOYEE CARE AT 1-866-578-6423
               Dplife                                 -0    72                  1   44
               Eelife                                 -4    17                  8   34
                                                                                         BASIS OF PAY: SALARY
               Hcap                                 -103    84*               207   68
               Health Plan                          -172    00*               344   00
               Ltderpaid                              -5    56                 11   12
               Splife                                 -2    25                  4   50
               401(K)                               -119    80*               239   60
               401K Loan #1                          -63    38                126   76

               Net Pay                              $909 20
               1ST CHECKING                         -400 00                   800 00
               3RD CHECKING                         -509 20                 1 017 26

               Net Check                              $0 00


                 Excluded from federal taxable wages
                                                                                                                                             2000 A DP, LLC




                                                                                         Advice number:                 00000043767
                                                                                         Pay date:                      01/17/2020
                T-MOBILE USA INC
                12920 SE 38TH STREET BELLEVUE                       WA 98006

                Deposited      to the account of                                         account number       transit     ABA                     amount
                MICHAEL        CONSTANTINESCU                                            xxxxxxxx8540          xxxx xxxx                         $509 20
                                                                                         xxxxxx0313            xxxx xxxx                         $400 00




                                                                                                   NON-NEGOTIABLE

            Case 2:20-bk-03392-DPC                  Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                                    Desc
                                                    Main Document    Page 8 of 13
Payroll period: 11/25/2019 - 12/08/2019 Pay day: 12/13/2019

Employee         Payment
                         Earnings                                    Deductions/Contributions   Employee Taxes          Employer Taxes           Totals
Information      Method
                            Description Hours Rate       Total       Description Type Amount Description Amount Description Amount Description Amount
Constantinescu,                                                                                 Federal                 Social
                Check       Regular       80.00 $36.00 $2,880.00                                              $218.06               $178.56 Net Pay         $2,337.94
Marie                                                                                           Income Tax              Security
                                                                                                Social                                           Check
                            Gross             --      -- $2,880.00                                            $178.56 Medicare          $41.76              $2,337.94
                                                                                                Security                                         Amount
                                                                                                                                                 Employer
                                                                                                Medicare       $41.76 Total         $220.32                 $3,100.32
                                                                                                                                                 Cost
                                                                                                AZ
                                                                                                Withholding   $103.68
                                                                                                Tax
                                                                                                Total         $542.06


Payroll period: 12/09/2019 - 12/22/2019 Pay day: 12/27/2019

Employee         Payment
                         Earnings                                    Deductions/Contributions   Employee Taxes          Employer Taxes           Totals
Information      Method
                            Description Hours Rate       Total       Description Type Amount Description Amount Description Amount Description Amount
Constantinescu, Direct                                                                          Federal                 Social
                            Regular       80.00 $36.00 $2,880.00                                              $218.06               $178.56 Net Pay         $2,337.94
Marie           Deposit                                                                         Income Tax              Security
                                                                                                Social                                           Check
                            Gross             --      -- $2,880.00                                            $178.56 Medicare          $41.76              $2,337.94
                                                                                                Security                                         Amount
                                                                                                                                                 Employer
                                                                                                Medicare       $41.76 Total         $220.32                 $3,100.32
                                                                                                                                                 Cost
                                                                                                AZ
                                                                                                Withholding   $103.68
                                                                                                Tax
                                                                                                Total         $542.06


Payroll period: 12/23/2019 - 01/05/2020 Pay day: 01/10/2020

Employee         Payment
                         Earnings                                    Deductions/Contributions   Employee Taxes          Employer Taxes             Totals
Information      Method
                            Description Hours Rate       Total       Description Type Amount Description Amount Description             Amount Description Amount
Constantinescu,                                                                                 Federal
                Check       Regular       24.00 $36.00    $864.00                                             $146.83 Social Security    $142.85 Net Pay      $1,897.97
Marie                                                                                           Income Tax
                            Paid                                                                Social                                             Check
                                          40.00 $36.00 $1,440.00                                              $142.85 Medicare            $33.41              $1,897.97
                            Holiday                                                             Security                                           Amount
                             Case 2:20-bk-03392-DPC              Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                    Desc
                                                                 Main Document    Page 9 of 13
                                                                                                                                                     Employer
                            Gross             --      -- $2,304.00                               Medicare       $33.41 FUTA                $13.82                $2,495.00
                                                                                                                                                     Cost
                                                                                                 AZ                    AZ
                                                                                                 Withholding    $82.94 Unemployment         $0.92
                                                                                                 Tax                   Tax
                                                                                                 Total         $406.03 Total              $191.00


Off Cycle Payroll Pay day: 01/13/2020

Employee         Payment
                         Earnings                                  Deductions/Contributions     Employee Taxes         Employer Taxes               Totals
Information      Method
                            Description Hours Rate       Total     Description Type Amount Description Amount Description                Amount Description Amount
Constantinescu,             Paid Time                                                           Social
                Check                     16.00 $36.00 $576.00                                                 $35.71 Social Security     $35.71 Net Pay        $511.20
Marie                       Off                                                                 Security
                                                                                                                                                    Check
                            Gross             --      -- $576.00                                Medicare        $8.35 Medicare             $8.35                $511.20
                                                                                                                                                    Amount
                                                                                                AZ
                                                                                                                                                    Employer
                                                                                                Withholding    $20.74 FUTA                 $3.46                $623.75
                                                                                                                                                    Cost
                                                                                                Tax
                                                                                                                      AZ
                                                                                                Total          $64.80 Unemployment         $0.23
                                                                                                                      Tax
                                                                                                                       Total              $47.75


Payroll period: 01/06/2020 - 01/19/2020 Pay day: 01/24/2020

Employee         Payment
                         Earnings                                    Deductions/Contributions    Employee Taxes         Employer Taxes               Totals
Information      Method
                            Description Hours Rate       Total       Description Type Amount Description Amount Description               Amount Description Amount
Constantinescu,                                                                                  Federal
                Check       Regular       80.00 $36.00 $2,880.00                                               $215.95 Social Security    $178.56 Net Pay        $2,340.05
Marie                                                                                            Income Tax
                                                                                                 Social                                              Check
                            Gross             --      -- $2,880.00                                             $178.56 Medicare            $41.76                $2,340.05
                                                                                                 Security                                            Amount
                                                                                                                                                     Employer
                                                                                                 Medicare       $41.76 FUTA                $17.28                $3,295.58
                                                                                                                                                     Cost
                                                                                                 AZ                    AZ
                                                                                                 Withholding   $103.68 Unemployment $177.98
                                                                                                 Tax                   Tax
                                                                                                 Total         $539.95 Total              $415.58



                             Case 2:20-bk-03392-DPC               Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                    Desc
                                                                 Main Document    Page 10 of 13
Off Cycle Payroll Pay day: 01/30/2020

Employee        Payment
                            Earnings                             Deductions/Contributions         Employee Taxes              Employer Taxes          Totals
Information     Method
                            Description Hours Rate Total Description Type Amount Description Amount Description Amount Description Amount
                                                   There is no activity to show for the filters and time range selected.


Payroll period: 01/20/2020 - 02/02/2020 Pay day: 02/07/2020

Employee         Payment
                         Earnings                                       Deductions/Contributions         Employee Taxes              Employer Taxes             Totals
Information      Method
                            Description Hours Rate          Total       Description Type Amount Description Amount Description                       Amount Description Amount
Constantinescu,                                                                                          Federal
                Check       Regular       80.00 $36.00 $2,880.00                                                           $215.95 Social Security    $178.56 Net Pay        $2,340.05
Marie                                                                                                    Income Tax
                                                                                                         Social                                                 Check
                            Gross             --        -- $2,880.00                                                       $178.56 Medicare            $41.76                $2,340.05
                                                                                                         Security                                               Amount
                                                                                                                                                                Employer
                                                                                                         Medicare           $41.76 FUTA                 $7.44                $3,184.39
                                                                                                                                                                Cost
                                                                                                         AZ                        AZ
                                                                                                         Withholding       $103.68 Unemployment        $76.63
                                                                                                         Tax                       Tax
                                                                                                         Total             $539.95 Total              $304.39


Off Cycle Payroll Pay day: 02/07/2020

Employee        Payment
                            Earnings                             Deductions/Contributions         Employee Taxes              Employer Taxes          Totals
Information     Method
                            Description Hours Rate Total Description Type Amount Description Amount Description Amount Description Amount
                                                   There is no activity to show for the filters and time range selected.


Payroll period: 02/03/2020 - 02/16/2020 Pay day: 02/21/2020

Employee         Payment
                         Earnings                                       Deductions/Contributions         Employee Taxes              Employer Taxes           Totals
Information      Method
                            Description Hours Rate          Total       Description Type Amount Description Amount Description Amount Description Amount
Constantinescu,                                                                                          Federal                     Social
                Check       Regular       80.00 $36.00 $2,880.00                                                           $215.95               $178.56 Net Pay           $2,340.05
Marie                                                                                                    Income Tax                  Security
                                                                                                         Social                                               Check
                            Gross             --        -- $2,880.00                                                       $178.56 Medicare          $41.76                $2,340.05
                                                                                                         Security                                             Amount
                                                                                                                                                              Employer
                                                                                                         Medicare           $41.76 Total         $220.32                   $3,100.32
                                                                                                                                                              Cost
                             Case 2:20-bk-03392-DPC                  Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                             Desc
                                                                    Main Document    Page 11 of 13
                                                                                                         AZ
                                                                                                         Withholding       $103.68
                                                                                                         Tax
                                                                                                         Total             $539.95


Reversal Payroll Pay day: 02/21/2020

Employee        Payment
                            Earnings                             Deductions/Contributions         Employee Taxes             Employer Taxes           Totals
Information     Method
                            Description Hours Rate Total Description Type Amount Description Amount Description Amount Description Amount
                                                   There is no activity to show for the filters and time range selected.


Payroll period: 02/17/2020 - 03/01/2020 Pay day: 03/06/2020

Employee         Payment
                         Earnings                                       Deductions/Contributions         Employee Taxes              Employer Taxes        Totals
Information      Method
                            Description Hours Rate          Total       Description Type Amount Description Amount Description Amount Description Amount
Constantinescu,                                                                                          Federal                     Social
                Check       Regular       80.00 $36.00 $2,880.00                                                           $215.95               $178.56 Net Pay      $2,340.05
Marie                                                                                                    Income Tax                  Security
                                                                                                         Social                                            Check
                            Gross             --        -- $2,880.00                                                       $178.56 Medicare       $41.76              $2,340.05
                                                                                                         Security                                          Amount
                                                                                                                                                           Employer
                                                                                                         Medicare           $41.76 Total         $220.32              $3,100.32
                                                                                                                                                           Cost
                                                                                                         AZ
                                                                                                         Withholding       $103.68
                                                                                                         Tax
                                                                                                         Total             $539.95


Payroll period: 03/02/2020 - 03/15/2020 Pay day: 03/20/2020

Employee         Payment
                         Earnings                                       Deductions/Contributions         Employee Taxes              Employer Taxes        Totals
Information      Method
                            Description Hours Rate          Total       Description Type Amount Description Amount Description Amount Description Amount
Constantinescu,                                                                                          Federal                     Social
                Check       Regular       80.00 $36.00 $2,880.00                                                           $215.95               $178.56 Net Pay      $2,340.05
Marie                                                                                                    Income Tax                  Security
                                                                                                         Social                                            Check
                            Gross             --        -- $2,880.00                                                       $178.56 Medicare       $41.76              $2,340.05
                                                                                                         Security                                          Amount
                                                                                                                                                           Employer
                                                                                                         Medicare           $41.76 Total         $220.32              $3,100.32
                                                                                                                                                           Cost



                             Case 2:20-bk-03392-DPC                  Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                             Desc
                                                                    Main Document    Page 12 of 13
                                                                                                  AZ
                                                                                                  Withholding   $103.68
                                                                                                  Tax
                                                                                                  Total         $539.95

Payroll Journal Summary by Employee


Per Employee Summary for 09/01/2019 - 03/31/2020

Employee
                  Earnings                              Deductions/Contributions   Employee Taxes           Employer Taxes               Totals
Information
                  Description Hours        Total        Description Type Amount Description      Amount     Description      Amount      Description Amount
Constantinescu,                                                                    Federal
                  Regular       1144.00 $41,184.00                                               $3,309.12 Social Security   $2,740.40 Net Pay      $35,918.38
Marie                                                                              Income Tax
                  Paid Time                                                        Social                                                Check
                                  16.00      $576.00                                             $2,740.40 Medicare           $640.90               $35,918.38
                  Off                                                              Security                                              Amount
                  Paid                                                                                                                   Employer
                                  40.00     $1,440.00                              Medicare       $640.90 FUTA                 $42.00               $47,879.06
                  Holiday                                                                                                                Cost
                                                                                   AZ                      AZ
                  Commission          --    $1,000.00                              Withholding   $1,591.20 Unemployment       $255.76
                                                                                   Tax                     Tax
                  Gross               -- $44,200.00                                Total         $8,281.62 Total             $3,679.06




                               Case 2:20-bk-03392-DPC             Doc 8 Filed 04/02/20 Entered 04/02/20 08:46:51                      Desc
                                                                 Main Document    Page 13 of 13
